
	
		III
		110th CONGRESS
		1st Session
		S. RES. 256
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mr. Biden (for himself
			 and Mr. Johnson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 2007 as National
		  Aphasia Awareness Month and supporting efforts to increase awareness of
		  aphasia.
	
	
		Whereas aphasia is a communication impairment caused by
			 brain damage, typically resulting from a stroke;
		Whereas, while aphasia is most often the result of stroke
			 or brain injury, it can also occur with other neurological disorders, such as
			 in the case of a brain tumor;
		Whereas many people with aphasia also have weakness or
			 paralysis in their right leg and right arm, usually due to damage to the left
			 hemisphere of the brain, which controls language and movement on the right side
			 of the body;
		Whereas the effects of aphasia may include a loss or
			 reduction in ability to speak, comprehend, read, and write, while intelligence
			 remains intact;
		Whereas stroke is the 3rd leading cause of death in the
			 United States, ranking behind heart disease and cancer;
		Whereas stroke is a leading cause of serious, long-term
			 disability in the United States;
		Whereas there are about 5,000,000 stroke survivors in the
			 United States;
		Whereas it is estimated that there are about 750,000
			 strokes per year in the United States, with approximately
			 1/3 of these resulting in aphasia;
		Whereas aphasia affects at least 1,000,000 people in the
			 United States;
		Whereas more than 200,000 Americans acquire the disorder
			 each year;
		Whereas the National Aphasia Association is unique and
			 provides communication strategies, support, and education for people with
			 aphasia and their caregivers throughout the United States;
		Whereas as an advocacy organization for people with
			 aphasia and their caregivers, the National Aphasia Association envisions a
			 world that recognizes this silent disability and provides
			 opportunity and fulfillment for those affected by aphasia; and
		Whereas National Aphasia Awareness Month is commemorated
			 in June 2007: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of, and encourages all Americans to observe, National Aphasia
			 Awareness Month in June 2007;
			(2)recognizes that
			 strokes, a primary cause of aphasia, are the third largest cause of death and
			 disability in the United States;
			(3)acknowledges that
			 aphasia deserves more attention and study in order to find new solutions for
			 serving individuals experiencing aphasia and their caregivers; and
			(4)must make the
			 voices of those with aphasia heard because they are often unable to communicate
			 their condition to others.
			
